Citation Nr: 1737796	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for supraventricular tachycardia.

2.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1993 to February 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in October 2008 and March 2009.  Since these examinations she has reported worsening in her conditions.  See November 2013 Correspondence.  The most recent medical evidence indicating the severity of her heart conditions is dated in October 2013.  See Chesapeake & Washington Heart Care PC Records.  Correspondingly, the record is silent as to medical evidence regarding the severity of her IBS since the Veteran's 2008 VA examination.  In light of the Veteran's assertions, and the lack of medical evidence indicating her current level of disability, the Board finds that new VA examinations should be obtained.  38 U.S.C.A. § 5103A (d) (2014); 38 C.F.R. § 3.159 (2016).  While on remand, all outstanding treatment medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide her with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records.  Advise the Veteran that she may submit her private treatment records if she so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.  The Board is specifically interested in Chesapeake & Washington Heart Care PC records and treatment records from Dr. C. from Cardiovascular Consultants Inc.  See VA Form 9.

Associate all outstanding records of the Veteran's VA and private treatment medical records with her electronic claims file (VBMS).  If a review of these records discloses the existence of other pertinent records under federal control (i.e., VA or military facility as a retiree), such records should be obtained as well.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of her IBS.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be performed. 

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected IBS under the rating criteria.  The frequency of symptoms including, but not limited, to diarrhea, constipation, and abdominal distress should be discussed.  The examiner should also comment on the extent of any impairment of health and the effect of IBS on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

3. Schedule the Veteran for a VA examination to determine the current nature, extent, and severity of her service-connected supraventricular tachycardia disability.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The electronic claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The VA examiner should then address the following:

a. Identify all pathology related to the Veteran's service-connected heart disability.  

b. Determine the frequency of any tachycardia attacks and specify whether they are infrequent or severe and frequent in nature.

c. State how many episodes of supraventricular tachycardia, documented by an ECG or Holter monitor, the Veteran has experienced in the past year.  Explain what constitute an episode of supraventricular tachycardia.

d. The examiner should also comment on the extent of any impairment of health and the effect of supraventricular tachycardia on the Veteran's occupational and daily activity functioning.  All findings should be reported.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4. The RO/AMC should then confirm that all examination reports and opinions comport with this remand and undertake any other development determined to be warranted.

5. Thereafter, the RO/AMC should readjudicate the Veteran's claims to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




